518 F.2d 552
In the Matter of Steven EDMONDSON, Esq.,PHOENIX MUTUAL LIFE INSURANCE CO., Plaintiff-Appellee,v.Aline Wiley COREY et al., Defendant,Lisa Renouf Scott, Defendant-Appellant.
No. 73-2949.
United States Court of Appeals,Ninth Circuit.
June 9, 1975.As Amended June 24, 1975.

1
Steven Edmondson, Santa Monica, Cal., for defendant-appellant.


2
Ernest Kuhn, Beverly Hills, Cal., for plaintiff-appellee.

ORDER

3
Before WRIGHT and CHOY, Circuit Judges, and SOLOMON,* District Judge.


4
Attorney Steven Edmondson failed to appear before this court on March 5, 1975, the date scheduled for oral argument of the principal appeal.  The panel to which the cause was submitted filed a memorandum of affirmance on March 26, 1975, and issued an order on May 14, 1975, directing Mr. Edmondson to show cause before us on June 5, 1975 why some penalty should not be imposed for failure to prosecute the appeal with due diligence.


5
The court has heard counsel's explanation and has considered the protracted history of this appeal following the notice of appeal on February 9, 1973.  The record shows a series of delays, applications for extension of time and attorney procrastination.


6
The court does not look with favor on belated motions for continuance of oral argument and Mr. Edmondson's application came much too late and was an imposition on the court and opposing counsel and a violation of a lawyer's fundamental duty to his client.

It is ordered that

7
Mr. Edmondson is assessed a penalty of $250 for failure to prosecute the appeal in this cause with due diligence.  The assessment is made pursuant to Rule 46(c), Federal Rules of Appellate Procedure, and is payable within 30 days of June 5, 1975 to the clerk of this court for deposit in the registry of the court for eventual payment to the Treasurer of the United States.


8
He is suspended from practice before this court for six months from June 5, 1975 and until he shall satisfy the court that he is familiar with the Federal Rules of Appellate Procedure, Rules of the United States Court of Appeals for the Ninth Circuit and the Code of Professional Responsibility.



*
 Senior District Judge, District of Oregon